DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 13, 17-22, 29 and 51-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art identified is to Klimanskaya et al. (US 2011/0171185; of record).  Klimanskaya, like the instant claims, is directed to transfecting cells and then isolating the expressed proteins. However, fails to disclose or suggest transfecting cells with miRNA for expression of TERT, a human sheltering complex component, a human aging/longevity promoting and one or more miRNA 10(a), mrRNA 21, miRNA 29, miRNA 146(a), miRNA 155, an anti- inflammatory miRNA or an inhibitor of a proinflammatory miRNA. The Examiner was unable to identify any prior art that would obviate such a combination of miRNAs. It is also noted that the instant claims require the formulation to be that of the cell culture medium absent cellular components/fragments of the previously present transfected cells, a feature also not described by Klimanskaya. Thus, for at least these reasons, the claims are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE A PURDY/Primary Examiner, Art Unit 1611